               Case 1:19-cr-00410-ELH Document 114 Filed 05/12/21 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                    May 12, 2021

      LETTER TO COUNSEL

             Re:      United States of America v. Matthew Edward Blair
                      Criminal No.: ELH-19-0410

      Dear Counsel:

             This letter will confirm the substance of our discussions during the telephone conference
      held on May 11, 2021.

             As you know, the defense filed another motion to dismiss on April 27, 2021. ECF 108.
      Because of that filing, along with the anticipated filing of another defense motion, the motions
      hearing set for May 14, 2021, has been postponed.

             The following schedule shall govern.

             1.    An additional defense motion is due by the close of business on June 4, 2021.

             2. The government’s consolidated opposition to ECF 108, and the impending defense
                motion, is due by the close of business on June 25, 2021.

             3. The reply is due by the close of business on July 16, 2021.

             4. The motions hearing has been rescheduled to August 6, 2021, at 10:00 a.m. It will
                be held in Courtroom 5A.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                   Sincerely,

                                                                      /s/
                                                                   Ellen Lipton Hollander
                                                                   United States District Judge
